IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                            DECEMBER 1997 SESSION
                                                              FILED
                                                             December 30, 1997

MARK LEE TYRE,                         )                     Cecil Crowson, Jr.
                                       )                      Appellate C ourt Clerk
             APPELLANT,                )
                                       )      No. 02-C-01-9702-CC-00057
                                       )
                                       )      Lake County
v.                                     )
                                       )      J. Steven Stafford, Judge
                                       )
                                       )      (Habeas Corpus)
BILLY COMPTON, WARDEN,                 )
                                       )
              APPELLEE.                )



FOR THE APPELLANT:                                  FOR THE APPELLEE:

Mark Lee Tyre, Pro Se                               John Knox Walkup
Lake County Reception Correctional Facility         Attorney General & Reporter
Route 1, Box 330                                    500 Charlotte Avenue
Tiptonville, TN 38079                               Nashville, TN 37243-0497

                                                    Elizabeth T. Ryan
                                                    Assistant Attorney General
                                                    450 James Robertson Parkway
                                                    Nashville, TN 37243-0493

                                                    C. Phillip Bivens
                                                    District Attorney General
                                                    P. O. Drawer E
                                                    Dyersburg, TN 38024




OPINION FILED:_______________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                    OPINION

       The appellant, Mark Lee Tyre (petitioner), appeals as of right from a judgment of he

trial court summarily dismissing his action for habeas corpus relief. The trial court held the

petitioner is not entitled to habeas corpus relief because his sentences have not expired,

and the judgments entered in his case are not void upon the face of the judgments. The

petitioner contends he is entitled to maintain an action for habeas corpus to contest the

validity of the indictments based upon this court’s decision in State v. Roger Dale Hill, Sr.,

Wayne County No. 01-C-01-9508-CC-00267 (Tenn. Crim. App., Nashville, June 20, 1996).

He argues the two counts of the indictment in question failed to set forth the requisite mens

rea.

       It has long been established that the remedy of habeas corpus is limited in scope

as well as relief. Archer v. State, 851 S.W.2d 157, 161-62 (Tenn. 1993); Passarella v.

State, 891 S.W.2d 619, 626 (Tenn. Crim. App.), per. app. denied (Tenn. 1994). In criminal

cases, the remedy is available if (a) the judgment is void or (b) the sentence has expired.

Passarella, 891 S.W.2d at 626. If the petition fails to establish one of these grounds for

relief, the trial court may dismiss the action without an evidentiary hearing. Passarella, 891
S.W.2d at 827.

       In this case, the grounds for relief are cognizable in a post-conviction action, not an

action for habeas corpus. Therefore, the trial court properly summarily dismissed the

action for post-conviction for relief. Given these circumstances, this court is of the opinion

the judgment of the trial court should be affirmed pursuant to Rule 20, Tennessee Court

of Criminal Appeals.


                                           ________________________________________
                                             JOE B. JONES, PRESIDING JUDGE

CONCUR:



______________________________________
        JERRY L. SMITH, JUDGE



______________________________________
         CURWOOD WITT, JUDGE




                                              2